DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Response to Amendment
Claims 1-20 are pending.
Claim 1 and 11 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 8-13, claims1 and 11, filed on 04/21/2021. Applicant argues that the prior art  of record fails to teach or suggest the claim limitations below:“determining a plurality of polygons each comprising a region on a geographic map, each of the plurality of polygons defined at one of a plurality of different geographic granularities including at least a first geographic granularity and a second geographic granularity”
“where a polygon defined at the first geographic granularity contains two or more polygons defined at the second geographic granularity; for each of the plurality of polygons”

Examiner’s Response
With regards to applicant’s arguments regarding 35 USC 103, pages 8-13, claims1 and 11, filed on 04/21/2021 are not persuasive regarding claim limitation, “computing a score based at least in part on a number of the set of users that have interacted with the entity having a geographic location that is within the polygon”. Kalis discloses (0058/0066) a method wherein scores are calculated based on geographic regions (polygons) wherein the scores correspond to online users activity/interactions with entities such at a geographic region.  Therefore the Examiner believes the Kalis does teach or suggest a system for calculating score/ranking regarding online user interaction with entities within a geographic region (polygon). 
With regards to claim limitations, “determining a plurality of polygons each comprising a region on a geographic map, each of the plurality of polygons defined at one of a plurality of different geographic granularities including at least a first geographic granularity and a second geographic granularity” and “where a polygon defined at the first geographic granularity contains two or more polygons defined at the second geographic granularity; for each of the plurality of polygons”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalis (US20170156033) in view of Vengroff (US20090005968) and in further view of Gerlach (US20170353880).
 As to claim 1, Kalis teaches a method comprising: receiving information describing one or more interactions by each of a set of users of an online system (¶0009 online social network, interactions; ¶0023 receive, social-networking data; ¶0025 social networking, groups of users; ¶0062 send information to user, information associated with interactions) with an entity having a presence in the online system, (¶0009 online social network, interactions; ¶0041 access user’s presence at location(entity)) the information including a geographic location of each of the set of users stored in a corresponding user profile; (¶0025 social networking, groups of users; ¶0030 user-profile stores for storing user profiles, include location(information); ¶0032 information provided by a user profile; ¶0033 information  provided by a user include location (e.g.,  a geographical location)) computing a score based at least in part on a number of the set of users that have interacted with the entity having a geographic location that is within the polygon (Abstract calculate the confidence score; ¶0008 score based on entities: ¶0058 score based on a user's geographic location (polygon);  place-entity based interactions; ¶0066 geographic-location information,  polygon; ¶0108 calculate coefficient, user weights (scores) totals; coefficient of user with entities) and a total number of users of the online system having a geographic location that is within the polygon; (¶0025 social networking, groups of users; ¶0051 online social network, score  based on geographic-location information; ¶0056 geographic location of a mobile-client with respect to polygon) and inferring a geographic location for the entity as the selected polygon at the geographic granularity of the selected polygon. (¶0052 determine entity from a given geographic location; ¶0056 polygon encompasses entity; ¶0062 selected place-entity; ¶0066 polygon a particular place-entity).
Although Kalis teaches the method recited above wherein Kalis fails to expressly teach determining a plurality of polygons each comprising a region on a geographic map, each of the plurality of polygons defined at one of a plurality of different geographic granularities and selecting a polygon from the plurality of polygons based at least in part on the scores.
Vengroff, however discloses, determining a plurality of polygons each comprising a region on a geographic map, (¶0015 map of the relevant geographic area of the polygons ¶0018 identify multiple polygons; ¶0040 determine  polygons; ¶0048 polygon-based information to represent an indicated geographic area) each of the plurality of polygons defined at one of a plurality of different geographic granularities (¶0015 polygons with  levels of  granularity;  ¶0054 different levels of granularity, polygons (multiple polygons)) selecting a polygon from the plurality of polygons based at least in part on the scores; (¶0018 polygons selected; multiple polygons; ¶0034 polygons ranked).
Thus given the teachings of Vengroff it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Vengroff and Kalis for determining multiple polygons (geographic regions/areas) are comprised of multiple granular levels and selecting a polygon (geographic regions/areas) based on rankings. One of ordinary skill in the art would be motivated to allow for assigning unique identifiers for geographic polygons. (See Vengroff para 0027)
Although the combination of Kalis and Vengroff teach the method recited above, wherein the combination of Kalis and Vengroff fail to expressly teach including at least a first geographic granularity and a second geographic granularity and where a polygon defined at the first geographic granularity contains two or more polygons defined at the second geographic granularity; for each of the plurality of polygon.
Gerlach, however discloses, including at least a first geographic granularity and a second geographic granularity, (¶0017 first granularity, second granularity, plurality of granularities) where a polygon defined at the first geographic granularity contains two or more polygons defined at the second geographic granularity; for each of the plurality of polygons, (¶0017 first granularity, second granularity, plurality of granularities; geographical area comprising granularities; ¶0021 geographical area define a polygon; ¶0022 multiple geographical areas (multiple polygons).
Thus given the teachings of Gerlach it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gerlach, Kalis and Vengroff for a method comprising multiple geographic regions (polygons), wherein the geographic regions (polygons) comprise multiple granularities. One of ordinary skill in the art would be motivated to allow for associating travel measurement values with geographic polygons. (See Gerlach para 0050)
As to claim 3, the combination of Kalis, Vengroff and Gerlach teach the method of claim1, wherein Kalis further teaches The method of claim 1, wherein the geographic location of each of the set of users stored in the corresponding user profile is based at least in part on one or more selected from the group consisting of: a home associated with a user, a business associated with a user, a current geographic location of a user, a frequency with which a user is located at a geographic location, and any combination thereof. (¶0030 user-profile stores for storing user profiles, include location (information); ¶0032 entity (e.g., business); ¶0065 geographic-location information associated with entity; ¶0091 users select entity; ¶0107 profile). 
As to claim 4, the combination of Kalis, Vengroff and Gerlach teach the method of claim1, wherein Kalis further teaches The method of claim 1, wherein the one or more interactions by each of the set of users of the online system with the entity are associated with one or more of: a page, a content item, a group, an application, an event, a domain, and a physical location. (¶0009 online social network; entities, social-network interactions; ¶0032 entity (e.g., an application); ¶0059 interactions with entity).
As to claim 5, the combination of Kalis, Vengroff and Gerlach teach the method of claim4, wherein Kalis further teaches The method of claim 4, wherein the one or more interactions by each of the set of users of the online system with the entity are selected from the group consisting of: sending a message to the entity, expressing a preference for the page, accessing the page, accessing the content item, expressing a preference for the content item, commenting on the content item, sharing the content item, joining the group, installing the application, attending the event, clicking on a URL associated with the domain, checking-in to the physical location, and any combination thereof. (¶0009 online social network; entities, social-network interactions; ¶0059 interactions with entity; ¶0064 selection of entity; ¶0065  sending messages to users located at or near the new place-entity; ¶0107 accessing content about  entities).
As to claim 6, the combination of Kalis, Vengroff and Gerlach teach the method of claim1, wherein Kalis further teaches The method of claim 1, wherein computing the score for each of the plurality of polygons is further based at least in part on a weight associated with each user included among the number of the set of users that have interacted with the entity having the geographic location that is within the polygon. (Abstract calculate the confidence score; ¶0056 score with respect to polygon; ¶0108 weights for a coefficient (numerical quantity); weight associated with the particular user).
As to claim 8, the combination of Kalis, Vengroff and Gerlach teach the method of claim 6, wherein Kalis further teaches The method of claim 6, wherein the weight is based at least in part on a type of interaction with the entity by each user included among the number of the set of users that have interacted with the entity having the geographic location that is within the polygon. (¶0052 users have interacted with entities based on the geographic location; ¶0056 entity that is a polygon; ¶0108 weights for user action, location; ¶0110 weights assigned to the actions and relationships for the particular user).
As to claim 9, the combination of Kalis, Vengroff and Gerlach teach the method of claim1, wherein Kalis further teaches The method of claim 1, further comprising: sending content posted by the entity to a plurality of viewing users of the online system, the plurality of users determined based at least in part on a geographic location of each of the plurality of users that is within the selected polygon. (¶0024 multiple user; social-networking system; ¶0056 user within polygon; ¶0062 sending information about entities; ¶0069 post reviews or ratings of entities; ¶0107 viewing content, profiles online).
As to claim 10, the combination of Kalis, Vengroff and Gerlach teach the method of claim1, wherein Kalis further teaches The method of claim 1, wherein the score computed for each of the plurality of polygons corresponds to a ratio of the number of the set of users that have interacted with the entity having a geographic location that is within the polygon to a total number of users of the online system having a geographic location that is within the polygon. (¶0056 polygons, entities within a polygon; user located at polygon; ¶0058 score based on a user's geographic location (polygon); ¶0059 score for the place-entity, user based on interactions). 
As to claim 11, Kalis teaches A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, (¶0118  memory  or storage  for instructions executing at processor; ¶0124 computer-readable non-transitory storage medium) cause the processor to: receive information describing one or more interactions by each of a set of users of an online system with an entity having a presence in the online system, (¶0009 online social network, interactions; ¶0023 receive, social-networking data; ¶0026 users receive content; ¶0041 access user’s presence at location(entity) ¶0046 information , via an online social network;  ¶0062 send information to user, information associated with interactions) the information including a geographic location of each of the set of users stored in a corresponding user profile; (¶0025 social networking, groups of users; ¶0030 user-profile stores for storing user profiles, include location(information); ¶0032 information provided by a user profile picture, contact information; ¶0033 information  provided by a user include location (e.g.,  a geographical location)) compute a score based at least in part on a number of the set of users that have interacted with the entity having a geographic location that is within the polygon (Abstract calculate the confidence score; ¶0008 score based on entities; ¶0058 score may be based on a user's geographic location;  a place-entity based on the number interactions; ¶0066 geographic-location information  contained within  a polygon;  ¶0108 calculate coefficient, user weights (scores) totals; coefficient of user with entities) and a total number of users of the online system having a geographic location that is within the polygon; (¶0051 online social network, score  based on geographic-location information; ¶0056 geographic location of a mobile-client with respect to polygon) and infer a geographic location for the entity as the selected polygon at the geographic granularity of the selected polygon. (¶0052 determine entity from a given geographic location; ¶0056 polygon encompasses entity; ¶0062 selected place-entity; ¶0066 polygon a particular place-entity).
Although Kalis teaches the method recited above wherein Kalis fails to expressly teach determine a plurality of polygons each comprising a region on a geographic map, each of the plurality of polygons defined at one of a plurality of different geographic granularities and 
Vengroff, however discloses, determine a plurality of polygons each comprising a region on a geographic map, (¶0015 map of the relevant geographic area of the polygons; ¶0018 identify  multiple polygons; ¶0040 determine  polygons; ¶0048 polygon-based information to represent an indicated geographic area) each of the plurality of polygons defined at one of a plurality of different geographic granularities (¶0015 polygons with  levels of  granularity;  ¶0054 different levels of granularity, polygons (multiple polygons)) select a polygon from the plurality of polygons based at least in part on the scores; (¶0018 polygons selected; multiple polygons; ¶0034 polygons ranked).
Thus given the teachings of Vengroff it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Vengroff and Kalis for determining multiple polygons (geographic regions/areas) are comprised of multiple granular levels and selecting a polygon (geographic regions/areas) based on rankings. One of ordinary skill in the art would be motivated to allow for maintaining a database of point of interest (POI) information for each encompassing polygon. (See Vengroff para 0027) 
Although the combination of Kalis and Vengroff teach the method recited above, wherein the combination of Kalis and Vengroff fail to expressly teach including at least a first geographic granularity and a second geographic granularity and where a polygon defined at the first geographic granularity contains two or more polygons defined at the second geographic granularity; for each of the plurality of polygons.
Gerlach, however discloses, including at least a first geographic granularity and a second geographic granularity, (¶0017 first granularity, second granularity, plurality of granularities; ¶0021 geographical area define a polygon; ¶0022 multiple geographical areas (multiple polygons)) where a polygon defined at the first geographic granularity contains two or more polygons defined at the second geographic granularity; for each of the plurality of polygons, (¶0017 first granularity, second granularity, plurality of granularities; ¶0021 geographical area define a polygon; ¶0022 multiple geographical areas (multiple polygons))
Thus given the teachings of Gerlach it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gerlach, Kalis and Vengroff for a system comprising multiple geographic regions (polygons), wherein the geographic regions (polygons) comprise multiple granularities. One of ordinary skill in the art would be motivated to allow for a user to request geographic information via a user interaction system. (See Gerlach para 0039)
As to claim 13, the combination of Kalis, Vengroff and Gerlach teach the product of claim11, wherein Kalis further teaches The computer program product of claim 11, wherein the geographic location of each of the set of users stored in the corresponding user profile is based at least in part on one or more selected from the group consisting of: a home associated with a user, a business associated with a user, a current geographic location of a user, a frequency with which a user is located at a geographic location, and any combination thereof.  (¶0030 user-profile stores for storing user profiles, include location(information); ¶0032 entity (e.g., business); ¶0065 geographic-location information  associated with entity; ¶0091 users select  entity; ¶0107 profile). 
As to claim 14, the combination of Kalis, Vengroff and Gerlach teach the product of claim11, wherein Kalis further teaches The computer program product of claim 11, wherein the one or more interactions by each of the set of users of the online system with the entity are associated with one or more of a page, a content item, a group, an application, an event, a (¶0009 online social network; entities, social-network interactions; ¶0032 entity (e.g., an application); ¶0059 interactions with entity).
As to claim 15, the combination of Kalis, Vengroff and Gerlach teach the product of claim14, wherein Kalis further teaches The computer program product of claim 14, wherein the one or more interactions by each of the set of users of the online system with the entity are selected from the group consisting of. sending a message to the entity, expressing a preference for the page, accessing the page, accessing the content item, expressing a preference for the content item, commenting on the content item, sharing the content item, joining the group, installing the application, attending the event, clicking on a URL associated with the domain, checking-in to the physical location, and any combination thereof. (¶0009 online social network; entities, social-network interactions; ¶0059 interactions with entity; ¶0064 selection of entity; ¶0065  sending messages to users located at or near the new place-entity; ¶0107 accessing content about  entities).
As to claim 16, the combination of Kalis, Vengroff and Gerlach teach the product of claim11, wherein Kalis further teaches The computer program product of claim 11, wherein compute the score for each of the plurality of polygons is further based at least in part on a weight associated with each user included among the number of the set of users that have interacted with the entity having the geographic location that is within the polygon. (Abstract calculate the confidence score; ¶0056 score with respect to polygon; ¶0108 weights for a coefficient (numerical quantity); weight associated with the particular user).
As to claim 18, the combination of Kalis, Vengroff and Gerlach teach the product of claim16, wherein Kalis further teaches The computer program product of claim 16, wherein the weight is based at least in part on a type of interaction with the entity by each user included (¶0052 users have interacted with entity based on the geographic location; ¶0056 entity that is a polygon; ¶0108 weights for user action, location; ¶0110 weights assigned to the actions and relationships for the particular user).
As to claim 19, the combination of Kalis, Vengroff and Gerlach teach the product of claim11, wherein Kalis further teaches The computer program product of claim 11, wherein the computer- readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to: send content posted by the entity to a plurality of viewing users of the online system, the plurality of users determined based at least in part on a geographic location of each of the plurality of users that is within the selected polygon. (¶0024 multiple user; social-networking system; ¶0056 user within polygon; ¶0062 sending information about entities; ¶0069 post reviews or ratings of entities; ¶0107 viewing content, profiles online).
As to claim 20, the combination of Kalis, Vengroff and Gerlach teach the product of claim11, wherein Kalis further teaches The computer program product of claim 11, wherein the score computed for each of the plurality of polygons corresponds to a ratio of the number of the set of users that have interacted with the entity having a geographic location that is within the polygon to a total number of users of the online system having a geographic location that is within the polygon. (¶0056 polygons, entities within a polygon; user located at polygon; ¶0058 score based on a user's geographic location (polygon); ¶0059 score for the place-entity, user based on interactions). 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalis (US20170156033) in view of Vengroff (US20090005968) and in further view of Gerlach (US20170353880) and in further view of Sharifi (US20160147789).
As to claim 2, although the combination of Kalis, wherein the combination of Kalis fail to expressly teach the method of claim 1, wherein the plurality of different geographic granularities is selected from the group consisting of. a neighborhood, a zip code, a city, a county, a state, a country, and any combination thereof.
Sharifi, however discloses, the method of claim 1, wherein the plurality of different geographic granularities is selected from the group consisting of: a neighborhood, a zip code, a city, a county, a state, a country, and any combination thereof.  (¶0060 granularity can include country, a region, a state, a city).
Thus given the teachings of Sharifi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sharifi, Kalis, Vengroff and Gerlach for a geographic granularity comprising a city, state or country. One of ordinary skill in the art would be motivated to allow for a component to rank and display content based on characteristics. (See Sharifi para 0007)
As to claim 12, Although the combination of Kalis, wherein the combination of Kalis fail to expressly teach The computer program product of claim 11, wherein the plurality of different geographic granularities is selected from the group consisting of. a neighborhood, a zip code, a city, a county, a state, a country, and any combination thereof.
Sharifi, however discloses, the computer program product of claim 11, wherein the plurality of different geographic granularities is selected from the group consisting of. a (¶0060 granularity can include country, a region, a state, a city).
Thus given the teachings of Sharifi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sharifi, Kalis, Vengroff and Gerlach for a geographic granularity comprising a city, state or country. One of ordinary skill in the art would be motivated to allow for recognizes content being consumed by a set of users, and identifies geographic locations of the consumption and a set of characteristics associated with the consumption. (See Sharifi para 0007)
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalis (US20170156033) in view of Vengroff (US20090005968) and in further view of Gerlach (US20170353880) and in further view of Singh (US20180239823).
As to claim 7, Although the combination of Kalis, wherein the combination of Kalis fail to expressly teach the method of claim 6, wherein the weight is inversely proportional to an amount of time that has elapsed since an interaction with the entity by each user included among the number of the set of users that have interacted with the entity having the geographic location that is within the polygon.
Singh, however discloses, the method of claim 6, wherein the weight is inversely proportional to an amount of time that has elapsed since an interaction with the entity by each user included among the number of the set of users that have interacted with the entity having the geographic location that is within the polygon. (¶0013 time associated with interactions; ¶0047 interaction users in a particular geographic location (polygon); ¶0049 weight is inversely proportional to an amount of time that has elapsed). 
Thus given the teachings of Singh it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Singh, Kalis, Vengroff  and Gerlach for weight/score assigned to an online interaction of social media users to be inversely proportional to lapsed interaction time. One of ordinary skill in the art would be motivated to allow for a dashboard which allows users to input start/stop times associated with interacting with content. (See Singh para 0040)
As to claim 17, Although the combination of Kalis, wherein the combination of Kalis fail to expressly teach The computer program product of claim 16, wherein the weight is inversely proportional to an amount of time that has elapsed since an interaction with the entity by each user included among the number of the set of users that have interacted with the entity having the geographic location that is within the polygon.
Singh, however discloses, the computer program product of claim 16, wherein the weight is inversely proportional to an amount of time that has elapsed since an interaction with the entity by each user included among the number of the set of users that have interacted with the entity having the geographic location that is within the polygon. (¶0013 time associated with interactions; ¶0047 interaction users in a particular geographic location (polygon); ¶0049 weight is inversely proportional to an amount of time that has elapsed). 
Thus given the teachings of Singh it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Singh, Kalis, Vengroff  and Gerlach for weight/score assigned to an online interaction of social media users to be inversely proportional to lapsed interaction time. One of  determine a start time and/or an end time associated with a topic based on patterns of user interactions with content. (See Singh para 0013)
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454